DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-10 and 15-17 have been considered but are moot because the new ground of rejection provides new arts Gotze and Kottke.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-23 require deriving a simplified transform from a DCT by multiplication of DCT basis vectors by a constant and applying a floor function. However Claims 3, 10 and 17 from which claims 21-23 depend require a simplified transform which is applied without using a multiplication operation. Thus claims 21-23 which require a multiplication operation seem to contradict the requirements of claim 1. Thus the meets and bounds of the claim limitations is unclear.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (2011/0051811) in view of Gotze (2007/0250557) . 
In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Wang further discloses:
selecting, by at least one processor and based on a coding cost, an intra-prediction mode for each of one or more bocks of a coding unit of a picture (Wang pars 47-55 note pars 49-50 note determining prediction which provides the minimum cost, also note simplified intra search uses locally decoded data for intra-prediction of neighboring samples, a further note par. 25 encoder units E0-EN as one or more processers, and par. 47 using parallel processor cores as the one or more processors);

applying, with the one or more processors, reconstruction to the first prediction unit using the first intra prediction mode to generate a block of approximate reconstructed samples (Wang par 49 note generating a locally decoded macroblock); and
applying a transform to a block of residual sample values of the block of the first samples to generate a block of transform coefficients (Wang par. 49 note DCT transform);
applying simplified quantization to the block of transform coefficients to generate da block of quantized transform coefficients (Wang par. 49 note 16 bit quantization);
applying inverse quantization to the block of quantized transform coefficients to recover the block of transform coefficients, applying an inverse of the transform to the recovered block of transform coefficients to generate a block of approximate residual sample values and adding the block of approximate residual sample values to a corresponding block of predicted samples to generate the first block of approximate reconstructed samples (Wang par. 49 note reconstruction of a locally decoded macroblock includes inverse transformation, inverse quantization and addition of residual samples to a block of predicted samples and is performed for every encoded block as described in par. 33 of Wang); and
storing the block of approximate reconstructed samples (Wang par. 49 generating a locally decoded macroblock to be used in the prediction of neighboring blocks). 



In regard to claim 1 refer to the statements made in the rejection of claim 3 above. 
generating by the at least one processor, intra predicted residual samples for the coding unit using the selected intra-prediction mode for each block in the coding unit (Wang par. 30 note generating residual pixels using the selected prediction mode in full intra-prediction);
generating, by the at least one processor, transform coefficients for the coding unit based on the intra-predicted residual samples for the coding unit and using an encoding transform (Wang par. 30 note using a transform on the residual pixels in full intra prediction); 
quantizing, with the one or more processors, the transform coefficients for the coding unit (Wang note quantization performed in full intra prediction as described in par. 30); and
entropy encoding, with the one or more processors, the quantized transform coefficients for the coding unit (Wang note pars 31-32 entropy encoding performed as part of full intra prediction).
In regard to claims 8, 10, 15 and 17 Wang further discloses an apparatus and a computer readable medium encoded with instructions for implementing the method described above in regard to claims 3 and 1 above (Wang Figs. 7-9 and pars 80-84 and 87-89)

s 7, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang in view of Gotze and in further view of Kottke et al (20140196903).
In regard to claim 7 refer to the statements made in the rejection of claim 3 above. Wang further discloses that the simplified quantization is quantization in which precision is reduced from quantization specified in a video coding standard (Wang pars 48-49 note simplified 16-bit quantization). It is noted that Wang does not disclose details regarding shift operations. However Kottke discloses a quantization method which operates at reduced precision from a video coding standard in which mathematical operations are replaced by shift operators and is performed without a multiplication operation (Kottke par. 67 note quantizers which perform only bit-shifting operations). It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating the simplified quantization of Kottke as the quantization of Wang in order to gain the advantage of low complexity quantization on both 8 bit and 10 bit data as suggested by Kottke (Kottke par. 68).
In regard to claims 14 and 20 refer to the statements made in regard to the rejection of claims 10 and 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423